NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUN ROSIERE,                                  No. 16-16144

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00260-HG-RLP

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Shaun Rosiere appeals pro se from the district court’s judgment dismissing

for improper venue his action alleging violations of the Freedom of Information

Act (“FOIA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Myers v. Bennett Law Offices, 238 F.3d 1068, 1071 (9th Cir. 2001). We may



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any basis supported by the record, Thomson v. Paul, 547 F.3d 1055,

1057-59 (9th Cir. 2008), and we affirm.

      Dismissal of Rosiere’s action was proper because the district court lacked

jurisdiction over Rosiere’s FOIA complaint. See 5 U.S.C. § 552(a)(4)(B) (the

district court “in which the complainant resides, or has his principal place of

business, or in which the agency records are situated, or in the District of

Columbia, has jurisdiction” to provide relief); Carter v. U.S. Dep’t of Commerce,

307 F.3d 1084, 1088 (9th Cir. 2002) (noting district court’s jurisdiction under 5

U.S.C. § 552(a)(4)(B)).

      AFFIRMED.




                                          2                                       16-16144